237 F.3d 1007 (9th Cir. 2001)
ALPHA THERAPEUTIC CORPORATION and  CLYDE MCCAULEY, Plaintiffs-Appellants,v.NIPPON HOSO KYOKAI, Defendant-Appellee.
No. 98-55642
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed January 12, 2001

Before: Harry Pregerson, John T. Noonan, and Diarmuid F. O'Scannlain, Circuit Judges. D.C. No. CV-97-02140-SVWORDER


1
Pursuant to the Stipulation of the parties, filed August 30, 2000, to Effectuate this Court's August 15, 2000 Order, the Opinion filed on December 28, 1999 is withdrawn.


2
Pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure, this case is dismissed and the mandate shall issue forthwith.